*382Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
La muerte de uno de nuestros conciudadanos, ocurrida como consecuencia de la comisión de unos hechos delictivos, en adición a un profundo sentimiento de pena y coraje, causa en los demás ciudadanos sentimientos de frustración y de responsabilidad; lo anteñor, no hay duda, debido a que la continua repetición de hechos delictivos significa que el sistema de gobierno bajo el cual convivimos no está funcionando adecuada y correctamente. Cuando la víctima de esos hechos delictivos ha sido nuestro amigo, dichos sentimientos se acrecientan. Es por ello que la muerte del Sr. Luis Vigoreaux, Q.E.ED., produjo en nuestra ciudadanía emociones y sentimientos tan fuertes. A través de la radio y la televisión el señor Vigoreaux, quien dedicó su vida a entretener y alegrar la existencia de los demás, se convirtió en parte integral de la vida de todos los ciudadanos de este País. Su muerte, sin duda, constituyó para la ciudadanía el déceso de un amigo.
Ello no obstante, no podemos brindarle nuestra conformidad a la opinión que en el día de hoy emite una mayoría de los integrantes del Tribunal en los casos de epígrafe; Opinión mayo-ritaria mediante la cual este Tribunal confirma las convicciones y sentencias que se decretaron e impusieron, en el Tribunal Superior de Puerto Rico, Sala de San Juan, a los apelantes Lydia Echevarría Rodríguez y David López Watts. Si trágica y sentida fue la muerte del señor Vigoreaux, desafortunada en extremo fue la conducta observada por el Estado en la investigación y el procesamiento de los alegados responsables del mencionado y vicioso hecho delictivo, conducta del Estado que culminó en las convicciones y sentencias que hoy están ante nuestra considera-ción; convicciones y sentencias que, en el caso particular de la apelante Lydia Echevarría, resultan ser inclusive nulas.
*383I — H
Bajo nuestro sistema republicano de gobierno, la Rama Ejecutiva tiene la obligación constitucional de poner en vigor y de velar por que se cumplan —a través de su Departamento de Justicia— las leyes que aprueba la Rama Legislativa. La tercera rama de gobierno, la Rama Judicial, tiene la obligación de resolver si esa legislación cumple con todos y cada uno de los mandatos de la Constitución del Estado Libre Asociado de Puerto Rico y si la Rama Ejecutiva —el “Estado”— ha ejercido su obligación de poner en vigor dicha legislación acorde con las referidas disposi-ciones constitucionales y las demás leyes que componen nuestro ordenamiento jurídico. Este Tribunal, en consecuencia, es el máximo custodio y defensor de la pureza y corrección que debe imperar en la implantación de las leyes por parte del Estado y en los procedimientos judiciales que se llevan a cabo en los tribunales ■de instancia de nuestro País.
La opinión mayoritaria emitida, al confirmar las sentencias apeladas, avala y condona una de las páginas más tristes y lamentables en nuestra historia de pueblo civilizado en lo concerniente a la observancia de los derechos civiles de nuestros ciudadanos y al derecho de todo acusado a tener un juicio justo e imparcial, derechos garantizados por la Constitución del Es-tado Libre Asociado de Puerto Rico y la Constitución de los Estados Unidos de América. Al así actuar, esa mayoría pasa totalmente por alto el hecho de que “el Estado”, y el Departa-mento de Justicia que lo representa en los procesos criminales, desde un punto de vista “jurídico e histórico” son uno sólo; esto es, el Estado y sus instituciones son un ente continuo que no es afectado por los cambios en el “personal” directivo de la Rama Ejecutiva que ocurren como consecuencia del advenimiento al escenario político de nueva# administraciones de gobierno.
En relación con la fase investigativa y procesal de los casos ante nuestra consideración, la actuación y conducta observada por el “Estado”, y su Departamento de Justicia, es una que verdaderamente resulta difícil de aceptar por aquellos que, desde *384este estrado apelativo, tenemos la difícil y sensitiva encomienda de impartir justicia en nuestro País. Nuestro ordenamiento jurídico provee un procedimiento para que el culpable de la comisión de unos hechos delictivos pague por su conducta antisocial y criminal. Ese mismo ordenamiento, sin embargo, garantiza a todo ciudadano residente en nuestro País —no importa su origen, condición social, color o raza— que ese procedimiento criminal pautado será uno justo e imparcial donde el propio “Estado” viene en la obligación de garantizarle un debido proce-dimiento de ley; ello independientemente de la gravedad de los hechos delictivos que se le imputen haber cometido a ese ciuda-dano.
El procedimiento a que fueron sometidos los aquí apelantes es un vivo ejemplo de uno totalmente viciado desde sus comien-zos hasta su final. El mismo fue uno donde muchos de los funcionarios, depositarios de la grave responsabilidad de garan-tizar unos derechos constitucionales, aparentemente antepusieron sus intereses personales y políticos al objetivo y propósito de todo proceso criminal: la búsqueda de la verdad y el castigo del culpable en un proceso justo e imparcial donde se ha observado el debido procedimiento de ley. Todo lo que se necesita para poderse uno percatar de los graves errores cometidos, y de lo viciado del procedimiento seguido a nivel de instancia, es una simple lectura de la opinión mayoritaria emitida. Ello resulta ser tan flagrante y aparente que realmente no hay necesidad de seña-larlo y destacarlo.
Es debido a esta situación que —no obstante la horrible forma y manera en que la víctima en el presente caso fue privada de su vida, y de la posibilidad de herir las sensibilidades de las distintas personas que participaron a lo largo de todo el procedimiento— no podemos permanecer en silencio ante lo que consideramos un desvarío de la justicia. Es por ello que disentimos.